Smith, J. —
Cook and Cockran, the defendants in error, filed a bill in chancery against Shoup, the plaintiff, alleging, that on the 10th of September, 1841, they purchased of the latter a certain tract of land for 300 dollars, which they paid, and received from him a' bond for a deed. The bond was for tlie penalty of 600 dollars, and was upon condition that Shoup should make a deed to Cook and Cockran, as soon as he himself should obtain a deed for said tract of land from “the estate of James Potts, deceased.” The bill then alleges that, at the time of the contract, Shoup was entitled to a deed from the heirs of the said James Potts, and that, on proper application to the Circuit Comt of Franklin county, he could readily have procured one, but that he had neglected to make such application, and, consequently, had failed and refused to make a deed to the complainants. The prayer is for the cancellation of the bond, and a decree against Shoup for the amount of the purchase money paid to *136him, with interest. The Court, upon the hearing, rendered such a decree.
J. A. Matson, for the plaintiff.
J. A. Fay, for the defendants.
We can perceive no ground for the interposition of a Court of Equity, to cancel a contract, for the reasons alleged in this bill.. For the failure to make a deed, the parties themselves had expressly provided a remedy, which could have been enforced at law, and was, in all respects, as full and complete as anf that could be afforded in equity. There appears, admitting all that is charged to be true, to have been simply a failure to comply with the conditions of the bond, which is, certainly, no ground of equitable jurisdiction for the cancellation of éuch an instrument.
Per Curiam.- —
-The decree is reversed with costs. Cause remanded, &c.